Royce, J.
delivered the opinion of the Court.
Two questions are presented by this case, as stated and submitted by the parties ; first, whether the bridge was out of repair : and, secondly, if it was, whether the loss sustained by the plaintiff is attributable to the deficiency of the bridge. That the grounds of our opinion might appear more distinctly on the record, the case should have given the dimensions of the bridge; *80^ut as it does not, and the cause has proceeded without objection on that account, we shall act upon our knowledge of the facts omitted, as if they .appeared in the case.
Daniel Chipman, R. B. Bates, and Seymour S/ Holley, attornies for the plaintiff.
Samuel S. Phelps, attorney for the defendants.
It is the opinion of the Court, that the side timbers on this bridge, at the time of the accident in question, were not alone sufficient for the reasonable safety of travellers; but that, upon this bridge, as upon all other elevated and lengthy bridges, an additional security is necessary. As accidents are more likely to happen upon such bridges than elsewhere, and as their consequences are more to be dreaded, they should be provided for with greater care. Railings, in this instance, were required, not merely to resist the force of the horse when terrified and unmanageable, but chiefly to guide the eye of the animal, and give it a sense of confinement within them. It is also worthy of notice, that when this bridge was erected by the defendants, and accepted by authority, railings were made upon it. And it is to be presumed, that they were not added for ornament, but from a supposed necessity; and, if necessary at one time, they must be equally so at all times.
The other question is more doubtful, since the affright of the horse proceeded from a cause not chargeable to the defendants; and when affrighted, he might have broken through such a railing as the defendants ought to have provided. As it is uncertain, however, what influence such railings might have had in preventing an attempt of the horse to escape, in that direction, from the object of its alarm, we think it best to solve this doubt against the party in fault. It must, therefore, be considered that the defendants were guilty of neglect, and that the loss of the plaintiff was occasioned by it.
Judgment, for the plaintiff, according to the rule.